Title: To Alexander Hamilton from Thomas Jefferson, 10 March 1792
From: Jefferson, Thomas
To: Hamilton, Alexander



Sir
Philadelphia March 10th. 1792

The last grant of money for defraying the contingent and other expences of the Department of State having been laid out, and the account thereof and vouchers presented at the Auditor’s office for settlement and settled, I have to request the favour of your directing a warrant for the sum of two hundred and fifty dollars to be issued for the payment of such expences as may arise in future.

I have the honor to be with great respect   Sir   Your most obedient & most humble Servant
Th: Jefferson
The Secretary of the Treasury.
